THE SHARES UNDERLYING THIS CONVERTIBLE NOTE AND THE CONVERTIBLE NOTE HAVE NOT
BEEN REGISTERED UNDER THE FEDERAL OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR HYPOTHECATED IN ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH LAWS AS MAY BE APPLICABLE OR, AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY, THAT AN EXEMPTION FROM SUCH APPLICABLE LAWS EXIST.


CONVERTIBLE NOTE
 
$___________ ______________, 2011
 
FOR VALUE RECEIVED, Upstream Worldwide, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of ____________________
(together with his permitted successors and assigns, the “Holder”) at
______________________, or at such other office as the Holder designates in
writing to the Company, the principal sum of ___________ and No/100 Dollars
($_______), with unpaid interest thereon, one year from the date of this Note
(the “Maturity Date”), if not paid or converted sooner.
 
1.           General Provisions


(a)           Interest Rate.   Interest payable on this Note shall accrue at the
rate of Thirty-Seven/One Hundred Percent (0.37%) per annum.  Accrued interest
will be payable on the Maturity Date, accelerated or otherwise, when the
principal and remaining accrued but unpaid interest shall be due and payable.
 
(b)           Default Interest Rate.  While in default, this Note shall bear
interest at the rate of twelve percent (12%) per annum or, if less, such maximum
rate of interest allowable under the laws of the State of Florida.
 
(c)           Prepayment.  This Note may be paid prior to the Maturity Date,
without penalty, upon 10 days written notice to Holder.  Interest shall accrue
through the actual payment date.
 
2.           Conversion to Common Stock.


(a)           Conversion Upon Election of Holder. At any time following the
Financing Date (as described below), but prior to payment, the Holder shall be
entitled upon (i) written notice to the Company and (ii) the satisfaction of the
requirements set forth in Section 2(d), to convert  any part of the outstanding
balance of this Note into a number of fully paid and nonassessable shares of the
Company’s common stock (the “Common Stock”).  “Financing Date” shall mean the
closing of the next financing involving Common Stock or Common Stock Equivalents
(as defined below) in which the Company receives gross proceeds in excess of
$500,000.  “Common Stock Equivalents” means any securities of the Company that
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


 
1

--------------------------------------------------------------------------------

 
 
(b)           Conversion Price.  The outstanding balance to be converted
pursuant to Section 2(a) shall be convertible into the number of shares of
Common Stock, which results from dividing such outstanding balance to be
converted by the Conversion Price. The “Conversion Price” shall equal 50% of the
lower of (i) the price per share of Common Stock or (ii) the exercise or
conversion price of any Common Stock Equivalents used in the Financing.


(c)             Fractional Shares.  No fractional share of Common Stock shall be
issued upon conversion of this Note. In lieu of a fractional share, the Holder
shall be paid the value based upon Fair Market Value. Fair Market Value shall
mean:
 
(i) if the Company’s Common Stock is traded on a national securities exchange,
then the closing price of the Common Stock on the date notice of conversion is
given; or
 
(ii) if the Company’s Common Stock is not traded on a national securities
exchange, then the last reported sales price of the Common Stock on the
principal trading market on the  date notice of conversion is given.
 
Notwithstanding the foregoing, if there is no last reported sales price or, for
the day in question, then Fair Market Value shall be determined as of the latest
day prior to such day for which such last reported sales prices are available,
unless such securities have not been traded any market in any of (i) through
(ii) above for 30 or more days immediately prior to the day in question, in
which case the Fair Market Value shall be determined in good faith by, and
reflected in a formal resolution of, the board of directors of the Company.
 
(d)           Mechanics of Conversion. Before the Holder shall be entitled to
convert this Note into shares of Common Stock in connection with a conversion
pursuant to Section 2(a), the Holder shall surrender this Note (or, if the
Holder alleges that this Note has been lost, stolen or destroyed, a lost
affidavit and agreement reasonably acceptable to the Company to indemnify the
Company against any claim that may be made against the Company on account of the
alleged loss, theft or destruction of such original promissory note), at the
office of the Company together with written notice that the Holder elects to
convert all or any portion of this Note and, if applicable, any event on which
such conversion is contingent.  The notice shall state the Holder’s name or the
names of the nominees in which such Holder wishes the certificate or
certificates for shares of Common Stock to be issued.  If required by the
Company, this Note shall be endorsed or accompanied by an investment letter in
customary form and a written instrument or instruments of transfer, in form
reasonably satisfactory to the Company, duly executed by the Holder or his, her
or its attorney duly authorized in writing.


 
2

--------------------------------------------------------------------------------

 
 
(e)           New Promissory Note.  In the event less than all of the remaining
balance of this Note is converted, Company shall promptly issue to the Holder a
similar promissory note representing the outstanding balance of this Note.


(f)           Conversion Limitation.   The Holder shall not be entitled to
convert pursuant to the terms of this Note an amount that would be convertible
into that number of shares of Common Stock which would be in excess of the sum
of (i) the number of shares of Common Stock beneficially owned by the Holder and
its affiliates at the time of conversion, and (ii) the number of shares of
Common Stock issuable upon the conversion of this Note with respect to which the
determination of this limitation is being made on a conversion date, which would
result in beneficial ownership by the Holder and its affiliates of more than
9.99% of the outstanding shares of Common Stock on such date.  For the purposes
of the preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934 and Rule
13d-3 thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate conversions which would result in the issuance of more than
9.99%.  The restriction described in this paragraph may be waived, in whole or
in part, upon 61 days prior notice from the Holder to the Company.
 
3.           Adjustments.


(a)           Adjustment Upon Common Stock Event.  At any time or from time to
time after the date hereof (the “Original Issue Date”), upon the happening of a
Common Stock Event (as hereinafter defined), the Conversion Price shall,
simultaneously with the happening of such Common Stock Event, be adjusted by
multiplying the Conversion Price in effect immediately prior to such Common
Stock Event by a fraction, (i) the numerator of which shall be the number of
shares of Common Stock issued and outstanding immediately prior to such Common
Stock Event, and (ii) the denominator of which shall be the number of shares of
Common Stock issued and outstanding immediately after such Common Stock Event,
and the product so obtained shall thereafter be the Conversion Price.  The
Conversion Price shall be readjusted in the same manner upon the happening of
each subsequent Common Stock Event.  As used herein, the term “Common Stock
Event” shall mean (i) the issue by the Company of additional shares of Common
Stock as a dividend or other distribution on outstanding Common Stock, (ii) a
subdivision of the outstanding shares of Common Stock into a greater number of
shares of Common Stock, or (iii) a combination of the outstanding shares of
Common Stock into a smaller number of shares of Common Stock.
 
(b)           Adjustments for Other Dividends and Distributions.  If at any time
or from time to time after the Original Issue Date the Company pays a dividend
or makes another distribution to the holders of the Common Stock payable in
securities of the Company, other than an event constituting a Common Stock
Event, then in each such event provision shall be made so that the Holder shall
receive upon conversion thereof, in addition to the number of shares of Common
Stock receivable upon conversion thereof, the amount of securities of the
Company which the Holder would have received had this Note been converted into
Common Stock on the date of such event (or such record date, as applicable) and
had they thereafter, during the period from the date of such event (or such
record date, as applicable) to and including the conversion date, retained such
securities receivable by them as aforesaid during such period, subject to all
other adjustments called for during such period under this Section 3 with
respect to the rights of the Holder or with respect to such other securities by
their terms.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Adjustment for Reclassification, Exchange and Substitution.  If at
any time or from time to time after the Original Issue Date the Common Stock
issuable upon the conversion of this Note is changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than by a Common Stock
Event or a stock dividend, reorganization, merger, or consolidation provided for
elsewhere in this Section 3), then in any such event, but subject to Section 2,
the Holder and the Company shall have the right thereafter to convert this Note
into the kind and amount of stock and other securities and property receivable
upon such recapitalization, reclassification or other change by holders of the
number of shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.
 
(d)           Reorganizations, Mergers and Consolidations.  If at any time or
from time to time after the Original Issue Date there is a reorganization of the
Company (other than a recapitalization, subdivision, combination,
reclassification or exchange of shares provided for elsewhere in this Section 3)
or a merger or consolidation of the Company with or into another corporation
(except a Liquidation Event), then, as a part of such reorganization, merger or
consolidation, provision shall be made so that the Holder thereafter shall be
entitled to receive, upon conversion of this Note, the number of shares of stock
or other securities or property of the Company, or of such successor corporation
resulting from such reorganization, merger or consolidation, to which a holder
of Common Stock deliverable upon conversion would have been entitled on such
reorganization, merger or consolidation.  In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section 3
with respect to the rights of the Holder after the reorganization, merger or
consolidation to the end that the provisions of this Section 3 (including
adjustment of the Conversion Price then in effect and number of shares issuable
upon conversion of this Note) shall be applicable after that event and be as
nearly equivalent to the provisions hereof as may be practicable.  This Section
3 shall similarly apply to successive reorganizations, mergers and
consolidations.
 
4.           Event of Default.


(a)           For purposes of this Note, an “Event of Default” means:
 
(i) the Company shall default in the payment of interest and/or principal on
this Note within five business days after the  Company’s receipt of notice of
default from the Holder;
 
(ii) the Company shall fail to materially perform any covenant, term, provision,
condition, agreement or obligation of the Company under this Note (other than
for non-payment) and such failure shall continue uncured for a period of  20
business days after notice from the Holder of such failure (or if such breach is
not capable of being cured with such 20 business day period but the Company
commences to cure and diligently and continuously acts to cure such breach, such
longer period as may be necessary to cure such breach);


 
4

--------------------------------------------------------------------------------

 
 
(iii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) liquidation, reorganization or other relief in
respect of the Company or any of their debts, or of a substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (B) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or for a substantial part of any of its assets, and, in any such case,
such proceeding or petition shall continue undismissed 30 days or an order or
decree approving or ordering any of the foregoing shall be entered;


(iv) the Company shall (A) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (B) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
4(a)(iii), (C)  apply for or consent to the appointment of a receiver, trustee,
custodian, conservator or similar official for the Company or for a substantial
part of its assets, (D) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (E) make a general assignment
for the benefit of creditors or (F) take any action for the purpose of effecting
any of the foregoing; or


(v) the Company shall (A) sell all or substantially all of its assets in one or
a series of related transactions; or (B) the Company consummates a merger,
consolidation, or other business combination with one or more persons or
entities whereby such other persons or entities acquire more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by such other persons or entities making or party to, or associated or
affiliated with the other persons or entities making or party to, such stock
purchase agreement or other business combination).
 
(b)  Upon the occurrence of an Event of Default, the Holder shall have the right
(but not the obligation) to declare the unpaid principal balance of this Note,
and all interest and fees accrued thereon, immediately due and payable in full.
Failure to exercise such option shall not constitute a waiver of the right to
exercise the same in the event of any subsequent Event of Default.
 
(c) Upon the receipt by the Company of the notice specified in Section 4(b),
this Note shall immediately and automatically increase to and accrue interest at
the default rate of interest specified in Section 1(b).
 
5.           Miscellaneous.


(a)           Loss, Theft, Destruction or Mutilation of Note.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Note, the Company shall execute and deliver, in lieu of this Note, a new
note executed in the same manner as this Note, in the same principal amount as
the unpaid principal amount of this Note and dated the date to which interest
shall have been paid on this Note or, if no interest shall have yet been so
paid, dated the date of this Note.


 
5

--------------------------------------------------------------------------------

 
 
(b)           Waivers.  The Company hereby waives notice of default, presentment
or demand for payment, protest or notice of nonpayment or dishonor and all other
notices or demands relative to this instrument.
 
(c)           Usury.  In the event that any interest paid on this Note is deemed
to be in excess of the then legal maximum rate, then that portion of the
interest payment representing an amount in excess of the then legal maximum rate
shall be deemed a payment of principal and applied against the principal of this
Note, and any surplus thereafter shall immediately be refunded to the Company.
 
(d)           Waiver and Amendment.  Any provision of this Note may be amended,
waived or modified only by an instrument in writing signed by the party against
which enforcement of the same is sought.
 
(e)           Notices.  All notices, offers, acceptance and any other acts under
this Note (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by FedEx or similar receipted next
business day delivery, or by email delivery followed by overnight next business
day delivery as follows:
 

  (i)           If to the Holder, to:                         Email:            
  (ii)           If to the Company, to:
Upstream Worldwide, Inc.
200 E. Broward Blvd, Suite 1200
Ft. Lauderdale Fl, 33301
Attn: Mr. Daniel Brauser
Email:  dan@usell.com
 


or to such other address as any of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
date of delivery.


(f)           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
on appeal).
 
(g)           Successors and Assigns.  Upon any endorsement, assignment, or
other transfer of this Note by the Holder or by operation of law, the term
“Holder,” as used herein, shall mean such endorsee, assignee, or other
transferee or successor to the Holder, then becoming the holder of this
Note.  This Note shall inure to the benefit of the Holder and its successors and
assigns and shall be binding upon the undersigned and their successors and
assigns.  The term “Company” as used herein, shall include the respective
successors and assigns of the Company and any other obligor.
 
 
6

--------------------------------------------------------------------------------

 
 
(h)           Governing Law.  This Note shall be governed by, and construed in
accordance with, the internal laws of the State of Florida without reference to
principles of conflicts of laws.



[Signature Page to Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.
 

 
Upstream Worldwide, Inc.
         
 
By:
        Daniel Brauser       Chief Financial Officer          